Citation Nr: 0025343	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-06 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel







INTRODUCTION

The veteran entered active military service in July 1969 and 
was discharged from service in August 1970.  His claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, 
which denied service connection for PTSD. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained.

2.  The veteran does not have PTSD that is related to service 
or any verified event which occurred therein.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran has had a long history of psychiatric problems 
which existed prior to his entering military service in 1969.  
In an October 1967 letter, R. C. Johnson, M.D., stated that 
the veteran was hospitalized at the Sheboygan County 
Comprehensive Health Center in November 1967 following a 
suicide attempt while incarcerated in the county jail.  The 
tentative impression was "depressive neurosis in a 
personality that evidenced a number of sociopathic 
features."  Darold A. Treffert, M.D., also submitted a 
letter dated October 1976 stating that the veteran was 
transferred to the Winnebago Mental Health Institute where he 
was hospitalized from November to May 1967. 

The veteran entered military service in July 1969.  Service 
medical records include an enlistment examination report 
which documents no prior mental health treatment.  In August 
1969, the veteran was referred to the mental hygiene clinic 
after taking an overdose of "APC and Dimetapps."  It was 
noted that the veteran had a long history of anti-social, 
criminal behavior, alcohol abuse, and impulsiveness.  He was 
also noted to be a pathological liar and had been 
hospitalized on two occasions in 1966.  The impression was 
"anti-social personality," and an administrative separation 
was recommended.  A June 1970 entry notes that the veteran 
was very upset after his wife had left him.  He was also 
charged with being AWOL.  It was reported that he suffered a 
psychotic breakdown while in the mental health office, which 
required sedation and restraints.  The veteran was separated 
from service for unsuitability in August 1970.  Service 
personal records indicate that discharge had been recommended 
because of the veteran's character and behavior disorder 
noting that the veteran had a history of marked social 
inadaptability due to deficiencies in emotional and 
personality development and that the veteran had severe 
emotional instability with wide swings of mood and behavior, 
and marked impulsiveness.  The veteran's DD 214 indicates 
that he had 255 days lost under 10 U.S.C. § 972 between 
October 1969 and August 1970.

Post-service medical records show that the veteran had 
numerous hospitalizations for alcohol abuse and a personality 
disorder.  In July 1971, the veteran was admitted to Mendota 
State Hospital for complaints of depression after having lost 
his job.  The diagnoses were sociopathic personality disorder 
and history of excessive drinking.  The veteran was 
hospitalized by VA on six separate occasions from 1977 until 
1988 for diagnoses which included alcoholism and alcohol 
addiction, depression, depressive neurosis, generalized 
anxiety disorder, dementia, and personality disorder with 
hysterical and sociopathic characteristics.

VA examination reports also list diagnoses of depression and 
personality disorder.  At a VA psychiatric examination in 
August 1977, the diagnoses included history of habitual 
excessive drinking, and personality disorder, antisocial and 
schizoid types.  Psychiatric evaluation reports dated in 
October and November 1980 note that the veteran exhibited 
some significant signs of brain damage.  The diagnosis was 
depressive neurosis.  A March 1992 VA examination report 
lists a diagnosis of history of depressive neurosis.  When 
examined by VA in December 1994, it was noted that the 
veteran met the criteria for a major depressive episode.  The 
examiner stated that the veteran appeared to be making every 
attempt to endorse all symptoms he was asked about and was 
somewhat confused in his story. 

The veteran received outpatient treatment by VA throughout 
1995 and 1996 for various psychiatric problems.  Of 
particular relevance, when seen in November 1995, the veteran 
related that he had been sexually assaulted by his school 
principal when he was eight or nine years old.  He also 
described a chaotic family life with a physically abusive 
father.  The diagnoses were depressive disorder, not 
otherwise specified, borderline personality traits, paranoid 
traits, as well as dependent and avoidant traits.  A December 
1995 entry includes the veteran's stressors involving viewing 
combat films from Vietnam, as well as a history of childhood 
physical and sexual abuse.  In February 1996, it was noted 
that the veteran suffered from social phobia secondary to 
sexual abuse history.  Chronic adjustment disorder and PTSD 
were to be ruled out.  

In April 1997, the veteran was admitted to a VA hospital 
where he reported that he had been "running from guilt and 
remorse" because he was not chosen to go to Vietnam but 
remained in the United States as a film librarian.  He 
explained that he was required to review "raw films" from 
Vietnam for editing purposes.  He stated that, "I began to 
live the films. . . I started hearing guns go off. . . I 
could see blood. . . I touched the film, and it got blood on 
me."  The veteran reported that he "flipped out" and was 
hospitalized in service as a result of viewing these films, 
and that he still saw blood on himself.  He also related a 
history of physical abuse by his father until the age of 
sixteen, as well as a history of sexual abuse at age twelve 
by his school principal.  The diagnosis was probable PTSD 
with major depression episode. 

At a VA psychiatric examination in November 1997, the veteran 
related that his duties in service included viewing and 
editing films depicting graphic details of soldiers being 
wounded.  According to the veteran, the content of these 
films was so disturbing that he began hallucinating and 
losing touch with reality.  The veteran also related his 
history of child sexual abuse by his school principal.  
Following the interview, a review of the claims file, and 
findings from mental status examination, the examiner 
concluded that the veteran's symptoms met the DSM-IV criteria 
for PTSD.  The examiner indicated, however, that it was 
difficult to assess the frequency and specificity of the 
endorsed symptoms.  The date of onset was also unclear.  The 
veteran was also diagnosed as having major depressive 
episode, recurrent, partial remission, and history of alcohol 
dependence.  In a January 1998 addendum report, the examiner 
commented while the veteran had symptoms which were 
indicative of PTSD, it did not appear that there was a 
verifiable link or stressor related to the veteran's PTSD 
symptoms.  He noted that the veteran believed that his job 
cutting film depicting combat and wounded soldiers was his 
stressor, however, the examiner noted that it did not appear 
in his claims folder that this was verified and diagnosed in 
service.  He found further, from his review that it did not 
appear that other treatment providers had been able to 
establish a clear link between the veteran's job in the 
service and the PTSD symptoms he endorsed.  The Axis I 
diagnoses which had included PTSD in the November 1997 report 
were revised to history of major depressive episode, 
recurrent, in partial remission; history of alcohol abuse.  
PTSD was removed from the Axis I diagnoses.  

When hospitalized by VA in March 1998, the veteran indicated 
that he suffered from PTSD symptoms, namely flashbacks, as a 
result of having viewed graphic films from Vietnam.  The 
diagnoses included PTSD and major depression.  Additional VA 
outpatient treatment reports dated from 1997 through 1999 
also include diagnoses of PTSD, depression, and various 
personality disorders.  Stressors discussed in these reports 
include watching films from Vietnam, a history of child 
sexual abuse, and a history of child physical abuse. 

In April 1998, the veteran underwent a VA psychiatric 
examination by a board of two psychiatrists to determine 
whether he suffered from PTSD.  Based on a review of the 
claims file, as well as findings from mental status 
examination, the examiners determined that the veteran 
endorsed symptoms that met the DSM-IV criteria for PTSD, but 
that it was questionable whether he was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or the threat to the physical integrity of 
self or others while in the military.  It was noted that the 
veteran did experience both physical and sexual abuse as a 
child.  The examiners further commented that the PTSD 
symptoms were documented much later, after it was indicated 
that he may be due compensation for a nervous condition.  The 
veteran's early post-service hospitalizations centered around 
symptoms of depression with suicidal ideation, alcoholism and 
personality disorder, which is consistent with his pre-
service and service records showing an underlying 
characterologic disorder and behavior disorder.  No mention 
of PTSD-like symptoms were documented in these early 
hospitalization reports.  In summary, the examiners opined 
that the veteran suffered from a personality disorder that 
existed prior to and was not exacerbated by his military 
service.  The Axis I diagnoses were recurrent major 
depression and alcohol dependence, while an Axis II diagnosis 
of antisocial personality disorder was listed. 

In correspondence dated in January 1999, a VA psychiatrist 
stated that she had been following the veteran for over a 
year for diagnoses of "atypical PTSD" and recurrent 
depression.  She stated that the veteran's duties did not 
include combat, but that he had been exposed to extensive 
traumas through having to view combat film and documentation.  
She believed that repeated exposure to these visual traumas 
resulted in a "full PTSD spectrum."  In a subsequent letter 
dated June 1999, the psychiatrist clarified the meaning of 
the term "atypical PTSD."  She indicated that "atypical" 
was placed with PTSD because the veteran was never physically 
in the traumatic event but watched real-life film of the 
traumas.  Nevertheless, she concluded that the veteran met 
the criteria of having all other symptoms of PTSD.  She also 
related that the assessment of PTSD symptoms related to 
military service was based on the veteran's self-reported 
history.  

The veteran was afforded a VA psychiatric examination in July 
1999, at which time the examining physician indicated that he 
had reviewed the veteran's entire claims file.  Based on that 
review, the examiner concluded with Axis I diagnoses of 
"alcohol dependence, consider anxiety disorder, not 
otherwise specified, and consider depression, not otherwise 
specified."  The examiner commented that, although the 
veteran reported symptoms often associated with PTSD, it was 
felt that the veteran did not have this condition; rather, 
the veteran wished to be thought of as having PTSD.  This 
conclusion was based on the veteran volunteering a list of 
symptoms often associated with PTSD, which tended to be 
unusual compared with how other veterans with PTSD would 
respond during evaluations.  The examiner went on to state 
that: 

Symptoms of anxiety and depression the veteran 
reports seem rather reactive to his frustrations 
with obtaining the things he wants rather than 
primary conditions.  It is not felt that the 
veteran's experience described during his time in 
the military contributed in any significant way 
to his psychiatric diagnoses or profile.  The 
conditions listed above that are of concern are 
felt to have been in place prior to his entry 
into the service, and were largely not 
exacerbated by them, but a consequence of them.  

II.  Analysis

The Board finds that the veteran's claim is plausible and 
capable of substantiation and is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board also 
is satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  
38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R.               § 
3.303(a).  Service connection for PTSD requires the following 
three elements: [1] medical evidence establishing a diagnosis 
of the disorder; [2] credible supporting evidence that the 
claimed in-service stressor actually occurred; and [3] a 
link, established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 137 
(1997). 

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Id. 

If the VA determines that the veteran engaged in combat with 
the enemy and that his alleged stressor is combat related, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  In a recent opinion, the 
General Counsel stated that the term "combat" is defined to 
mean "a fight, encounter, or contest between individuals or 
groups" and "actual fighting engagement of military 
forces."  VAOPGCPREC 12-99 (Oct 1999) citing Webster's Third 
New Int'l Dictionary 452 (1981).  That opinion further states 
that the phrase "engaged in combat with the enemy" requires 
that the veteran "have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  VAOPGCPREC 12-99.

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a finding that the veteran suffers from PTSD.  While the 
veteran has numerous psychiatric problems, the evidence 
reflects that they are attributable to other psychiatric 
disorders, namely depression, alcoholism, anxiety neurosis 
and various personality disorders.  The evidence shows that 
the veteran's psychiatric problems began prior to service.  
The veteran was first diagnosed with "depressive neurosis in 
a personality that evidenced a number of sociopathic 
features" in 1967 following a suicide attempt while in jail.  
The veteran was also separated from active military service 
in 1970 due to his personality disorder.  Post-service 
medical evidence shows that the veteran was treated and 
hospitalized on numerous occasions from 1971 until 1995 for 
various psychiatric disorders listed as alcohol abuse, 
depression, and personality disorder.  None of these reports, 
however, reflects that the veteran was diagnosed as having 
PTSD.  In fact, it was not until 1996, approximately twenty-
six years after the veteran's separation from service, that 
PTSD was first considered as a diagnosis.  

The Board has carefully considered the medical records which 
list diagnoses of PTSD.  However, the Board places more 
probative value on the medical opinions stating that the 
veteran does not meet the criteria for a diagnosis of PTSD.  
In this regard, the November 1997 VA examination report 
includes a medical opinion that the veteran's symptoms meet 
the DSM-IV criteria for PTSD.  The Board emphasizes, however, 
that this is the only medical opinion of record diagnosing 
PTSD after a review of the claims file, and in fact, on 
further review, that same examiner revised the November 1997 
diagnosis in an January 1998 addendum rendering a new 
assessment in which PTSD was excluded from the Axis I 
diagnosis.  While the VA psychiatrist who submitted letters 
dated in January and June 1999 stated that her diagnosis of 
"atypical PTSD" was based on her examination of the veteran 
and a review of some of the medical records of the veteran 
available in the veteran's Madison VA chart, she reiterated 
that her assessment that the veteran's PTSD symptoms were 
related to the veteran's military service was based on the 
history received from him.  She declined to review the 
veteran's complete claims folder as she stated that her role 
was more as a treating physician rather than associated with 
his disability claim and suggested referral to an independent 
psychiatrist who could assess all of the information, if 
necessary.  Thus, it is clear that she did not review the 
veteran's claims file in rendering her assessment.  Moreover, 
the VA hospitalization and outpatient treatment reports which 
contain diagnoses of PTSD do not indicate that the veteran's 
claims file was ever reviewed.  In Swann v. Brown, 5 Vet. 
App. 229, 223 (1993), the Court held that, without a review 
of the claims file, an opinion as to etiology of an 
underlying condition can be no better than the facts alleged 
by the veteran.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993); see also Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting a medical opinion as "immaterial" where there 
was no indication that the physician reviewed the claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis).  

In contrast, VA examination reports dated in April 1998 and 
July 1999 include medical opinions that the veteran did not 
meet the DSM-IV criteria for PTSD, which were based on a 
thorough review of the entire claims file.  The Board places 
considerable weight on the VA examination report of April 
1998, as it was prepared by a board of two psychiatrists, 
both of whom determined that the veteran did not suffer from 
PTSD.  While the examiners stated that the veteran endorsed 
symptoms meeting the DSM-IV criteria for PTSD, they 
questioned whether he was confronted with an event that 
involved actual or threatened death or serious injury, or the 
threat to the physical integrity of self or others while in 
the military.  The examiners further commented that the 
veteran's PTSD symptoms were documented well after service, 
and that his early post-service hospitalizations centered 
around symptoms of depression with suicidal ideation, 
alcoholism and personality disorder, which was consistent 
with his pre-service and service records showing underlying 
characterologic and behavior disorders.  The psychiatrists 
thus concluded that the veteran suffered from a personality 
disorder which existed prior to and was not exacerbated by 
his military service. 

This was the same conclusion reached by another VA 
psychiatrist in July 1999, who provided diagnoses of 
"alcohol dependence, consider anxiety disorder, not 
otherwise specified, and consider depression, not otherwise 
specified."  In declining to render a diagnosis of PTSD, the 
psychiatrist indicated that, although the veteran reported 
symptoms often associated with PTSD, it was felt that the 
veteran did not have this condition.  Instead, the veteran 
merely wanted to be thought of as having PTSD.  The 
psychiatrist did not feel that the veteran's experience 
described during his time in the military contributed in any 
significant way to his psychiatric diagnoses or profile; 
rather, the veteran's psychiatric problems existed prior to 
service and were not exacerbated therein.

Finally, the Board has considered the veteran's own written 
statements that he currently suffers from PTSD as a result of 
service.  However, the Board notes that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of PTSD, his lay 
statements are of no probative value.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).

Accordingly, the Board finds that PTSD was not incurred in or 
aggravated by service.  The Board must therefore conclude 
that the preponderance of the evidence is against his claim 
for service connection for PTSD.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-56 (1990).  



ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

